Citation Nr: 1449497	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  09-45 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and N.R.


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to September 1969. 

This appeal is before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In April 2013, the Veteran and N.R. testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript is included in the claims file.

This matter was remanded by the Board in July 2013.


FINDINGS OF FACT

1. The Veteran is service-connected for intervertebral disc syndrome, degenerative joint disease, and spondylolisthesis of the lumbosacral spine, rated 40 percent disabling, left leg radiculopathy, rated 40 percent, and major depressive disorder, rated 30 percent; his combined rating for compensation is 80 percent.

2.  The Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected lumbosacral spine and left leg disabilities.


CONCLUSION OF LAW

The criteria for establishing entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).

In determining unemployability by reason of service-connected disabilities, the type of employment for which a veteran would be qualified must be considered, which includes consideration of education and occupational experience.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The Veteran is service-connected for intervertebral disc syndrome, degenerative joint disease, and spondylolisthesis of the lumbosacral spine, rated 40 percent disabling; left leg radiculopathy, rated 40 percent; and major depressive disorder, rated 30 percent.  His combined rating for compensation is 80 percent.  He therefore meets the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).

In a December 2013 medical report, after reviewing the record, a VA physician opined that, due to the Veteran's service-connected lumbosacral spine and left lower extremity disabilities, he was able to do sedentary work with accommodations for brief periods to get up and move around every 30 minutes.  The examiner stated that the Veteran had limited ability for prolonged ambulation due to back pain and that, therefore, an accommodation of no required ambulation of more than two blocks at a time was indicated.  The examiner further stated that, due to back pain with lift and carry activities, an accommodation of limitation in lifting and carrying no more than 15 pounds was indicated.  

In a separate December 2013 report, a VA psychiatrist, after reviewing the record, opined that, despite his service-connected major depressive disorder, the Veteran retained the cognitive and emotional ability to sustain work tasks without limitation.  The examiner noted that the Veteran had functioned well in long-term construction work and was able to interact well with others without negative sequelae related to any psychiatric symptoms or behavioral complaints, but had discontinued his prior work due to inability to sustain the physical requirements of the job.  

Given the Veteran's limitations to sedentary work with accommodations required as noted above, in light of the type of employment for which he would be qualified considering his education and occupational experience, and resolving reasonable doubt in his favor, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as the result of his service-connected spine and left leg disabilities.  

As reflected in the Veteran's Social Security Administration (SSA) records, a May 2013 statement from the Veteran, and a December 2013 statement from the Veteran's most recent employer, the Veteran worked in dairy route sales from April 1976 to November 1995, as a construction superintendent from the late-1990s to the mid-2000s, and in concrete forming excavation from March 2005 to June 2008.  His highest level of education completed is the 11th grade.  As reflected in his SSA records, as a dairy route salesman, the Veteran delivered milk and dairy products to schools and business, including loading and unloading a truck, and doing paperwork on sales and stocking.

In a November 1995 letter, the Veteran's employer from 1976 to 1995 stated that, based on the Veteran's permanent restrictions in repetitive lifting, sitting, standing, and walking, he was unable to perform the essential functions of a driver or warehouse or dock employee.  The letter further states that his employer had reviewed various jobs to determine what reasonable accommodations could be made to enable the Veteran to perform other jobs in the dairy, but that they were not able to provide him with a full-time assistant to perform driver and delivery functions and duties involving lifting, pushing, pulling, stocking, and shoveling.  

In a December 2013 statement, the Veteran's employer from 2005 to 2008 stated that the Veteran's job duties involved concrete forming excavation, and that his employment had ended because he could not perform the tasks of climbing foundation forms, pouring concrete, running compactors, or climbing ladders.

The evidence thus reflects that the Veteran worked from 1976 to 2008 in manual labor jobs requiring significant physical functioning, including for lifting, carrying, climbing, and walking.  According to the December 2013 VA examination reports, given the limitations required by his service-connected spine and left leg disabilities, the Veteran can perform sedentary work with significant accommodations involving restricted lifting, walking, and sitting.  However, given his more than 30-year work history, education, and training background, the Board finds that the Veteran is not able to obtain or maintain substantially gainful employment of this nature.

Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected lumbosacral spine and left leg disabilities.  Accordingly, a TDIU must be granted.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

As the Board is granting the benefit sought on appeal, any error with respect to the duties to notify or assist was harmless and will not be further discussed.


ORDER

A TDIU is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


